Citation Nr: 1416386	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-13 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for herniated nucleus pulpous, L5-S1, with left foraminal encroachment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to June 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is included in the claims file.

Following the most recent readjudication of the Veteran's claim by the RO in an April 2013 supplemental statement of the case, additional evidence was added to the claims file, but is not pertinent to the claim on appeal.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2013).  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's spine disability approximates forward flexion to no more than 30 degrees, but at no point has approximated symptoms as severe as unfavorable ankylosis, and has not been productive of incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no greater, for herniated nucleus pulpous, L5-S1, with left foraminal encroachment, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbar spine disability is currently rated under Diagnostic Code (DC) 5243, and is thus rated under the criteria for intervertebral disc syndrome.  His disability is therefore rated according to either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), effective from September 26, 2003, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

* 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  See C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  The following ratings are assignable for intervertebral disc syndrome based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, on June 2009 VA examination, the Veteran reported constant and severe pain of the spine travelling down the back of the thighs.  He reported that he could walk about one-half mile, for about 30 minutes.  On examination, he limped slightly and did not throw his legs forward, his posture was slightly bent forward, and he had spasm and guarding in the paraspinal muscles, worse on the left.  Range of motion showed flexion to 45 degrees, extension to 10 degrees, and left and right lateral flexion and rotation to 20 degrees.  There was noted to have been painful motion, fatigue, and lack of endurance, which caused additional functional loss.  Lower extremity motor and sensory function were normal to all testing.  The diagnoses were herniated disc, L5-S1, left side with left foraminal encroachment, and repetitive low back strain/sprain. 

A July 2009 evaluation report from the Veteran's private physician, Dr. W.S., reflects that the Veteran complained of low back pain with radiation into the right buttock region, made worse by standing, twisting, or walking.  It was noted that the Veteran was a mechanic and continued to work.  He denied overt numbness or tingling into the lower extremities, but stated that he did have some weakness.  On examination, forward flexion was to 60 degrees, with pain worse on forward flexion, and extension was to 20 degrees with some mild aggravation of pain.  Cranial nerves were intact, motor strength of the lower extremities was full, and sensation was intact to light touch.  

In a July 2009 written statement, the Veteran asserted that the intensity of his lower back pain had become so severe that at times he had excruciating pain throughout the work day.  He further asserted that it was painful to put his socks, underwear, and pants on in the morning.

On April 2010 VA examination, the Veteran described shooting pain into the posterior thighs from his lower back associated with spasm.  He reported epidural steroid injection of slight benefit for a short period of time.  He also reported working as a utility operator testing water at a treatment plant, and that he had missed four days of work in the last year due to his back, with no incapacitating episodes in the last twelve months.  On physical examination, there was a normal gait, and tenderness in the lumbar spinous process without paraspinous muscle spasm.  Forward flexion was to 50 degrees with pain, and extension was to 5 degrees with buttock pain.  Motor strength was full in all muscle groups of both lower extremities, and sensation was intact in all dermatomes of both lower extremities.  There were no additional limitations following repetitive use other than increased pain without further loss of motion, no flare-ups, and no effect of incoordination, fatigue, weakness, or lack of endurance on spine function.  

On September 2011 VA peripheral nerves examination, the Veteran complained of abnormal sensation of his back down to his legs, which were sometimes numb and painful.  He also described weakness over the legs related to the back.  Sensory examination of the lower extremities including vibration, pinprick, position sense, and light touch was normal with no dysesthesias.  Electromyography (EMG) and nerve conduction study (NCS) were normal, with no evidence of radiculopathy.  The examining physician stated that there was no neurological impairment of either leg as the result of the Veteran's back condition, as there was no evidence of lumbar radiculopathy on EMG/NCS testing.

During the Veteran's March 2014 hearing, he testified that he had lower back pain every day that flared-up some days, with flare-ups three to five times per month.  He testified that he worked full time at a company, and that he formerly was a mechanic but had switched to an administrative job due to his difficulty bending, squatting, and kneeling.  He stated that, in his new job, he was ineligible for double or triple pay, and therefore made less money than he did as a mechanic.  He further testified that his pain radiated down his legs when standing for too long.

Considering the pertinent evidence, a rating of 40 percent, but no greater, for the Veteran's spine disability is warranted.  

During the time period pertinent to the Veteran's May 2009 claim for increase, his service-connected spine disability has been manifested by pain, often severe, with some radiation, some spasm, limitation of motion, occasional antalgic gait, and difficulty standing, bending, twisting, and performing other functions of the back.  The Veteran's maximum flexion has been measured to be from 45 to 60 degrees, although on June 2009 VA examination it was noted that painful motion, fatigue, and lack of endurance caused additional functional loss.  Considering these factors, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's spine disability reasonably approximates the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.

However, the Veteran's spine disability does not approximate the criteria for a 50 percent rating or greater under any applicable code.  The Veteran's spine disability, while productive of functional loss, has at no point approximated symptoms as severe as unfavorable ankylosis whereby the entire thoracolumbar spine is fixed in flexion or extension resulting in difficulty walking because of a limited line of vision, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, or neurologic symptoms due to nerve root stretching.  Also, the record does not reflect, and the Veteran has not asserted, incapacitating episodes lasting at least six weeks during any12-month period; the record reflects no periods of acute signs and symptoms due to his spine that have required bed rest and treatment prescribed by a physician, and the Veteran denied incapacitating episodes on April 2010 VA examination.  Therefore, no rating higher than 40 percent is warranted under DC 5243.

Also, no separate rating is warranted for any neurological manifestation of the Veteran's spine.  While the Veteran has subjectively complained of abnormal sensation and weakness of the lower extremities, the objective evidence, as noted by the September 2011 VA peripheral nerves examining physician, demonstrates that the Veteran has no neurological impairment of either leg as the result of his back condition.  There was no evidence of lumbar radiculopathy on EMG/NCS testing on that examination, and sensory examination of the lower extremities including vibration, pinprick, position sense, and light touch was normal with no dysesthesias.  Lower extremity sensory and motor examination was also noted to have been normal on June 2009 VA examination, July 2009 private evaluation, and April 2010 VA examination.  While the Veteran has repeatedly reported complaints of radiating pain due to his back disability, radiating pain without separately compensable neurological disability is contemplated in the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.

Furthermore, there are no unusual or exceptional factors in this case warranting the referral of the case to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Veteran's assigned rating of 40 percent reflects that his disability is productive of impairment in earning capacity.  However, the record does not reflect that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating.  His spine disability has been primarily manifested by pain with some radiation, some spasm, limitation of motion, occasional antalgic gait, and difficulty standing, bending, twisting, and performing other functions of the back.  Such manifestations are reasonably contemplated by the schedular criteria for a 40 percent rating under DC 5243, which contemplates spine disability of the nature and severity of disability producing unfavorable ankylosis of the entire thoracolumbar spine.  Also, the record does not reflect that the Veteran's disability has resulted in marked interference with employment or frequent hospitalizations.  

The Board notes the Veteran's assertions that, while he worked full time at a company, he formerly was a mechanic but had switched to an administrative job due to his difficulty bending, squatting, and kneeling, and that, in his new job, he was ineligible for double or triple pay, and therefore made less money than he did as a mechanic.  However, when the RO or Board evaluates whether the criteria in the rating schedule adequately correspond to the symptomatology and severity of a claimant's disability, § 3.321(b)(1) does not contemplate or require a calculation of the income that may not have been realized because of a service-connected disability.  Thun, 22 Vet. App. at 117.  Rather, it requires an assessment of whether the veteran's schedular disability rating adequately contemplates the average impairment in earning capacity from the veteran's disability.  Id. at 116 (explaining that "given that the average impairment in earning capacity is the standard, within the current rating schedule, many veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability," but that "extraschedular consideration cannot be used to undo the approximate nature that results from the rating system based on average impairment of earning capacity authorized by Congress").

In this regard, it is important for the Veteran to understand that a 40% back disability will cause him many problems, as he has indicated, that will cause him to lose money.  If it did not, there would be no basis to award him compensation. 

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disability.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, a rating of 40 percent, but no greater, for herniated nucleus pulpous, L5-S1, with left foraminal encroachment is warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in June 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, he was provided a VA examination of his spine disability and peripheral nerves in June 2009, April 2010, and September 2011.  These examinations and their associated reports were adequate because they were based on thorough examination by examiners with appropriate expertise and, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran was offered a new VA examination by the RO in September 2012, but declined it.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2014 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

A rating of 40 percent, but no greater, for herniated nucleus pulpous, L5-S1, with left foraminal encroachment, is granted, subject to the laws and regulations controlling the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


